Citation Nr: 1211380	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  11-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation for benefits for a right hip status post total hip replacement and healed femur fracture under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to compensation for a right hip status post total hip replacement and healed femur fracture under the provisions of 38 U.S.C.A. § 1151 are remanded to the RO via the Appeals Management Center in Washington, DC.

In a November 2011 statement, the Veteran raised the issue of entitlement to service connection for a disorder of the third finger on the right hand, but that issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran's tinnitus is related to active duty service.



CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran contends that service connection for tinnitus is warranted.  During his January 2012 hearing before the Board and an August 2011 hearing before the RO, the Veteran testified that he was exposed to acoustic trauma during service and that he has had tinnitus continuously since that time.  Specifically, he reported that he was exposed to acoustic trauma from concussion explosives, M1 rifle fire, BAR fire, .30-caliber machine gun fire, artillery fire, bunker explosives, tanks, and two and a half ton troop trucks.  He noted that he was in constant training in order to be combat-ready, and thus was exposed to continuous fire.  He stated that he recalled experiencing ringing in his ears after exposure to those noises and continuously since that time.  With regard to post-service noise exposure, the Veteran explained that he worked as a handyman and performed electrical work, plumbing work, and light carpentry.  He stated that he was not exposed to extreme loud noise in his occupation.

The Veteran's service treatment records have not been associated with his claims file.  In fact, a response from the National Personnel Records Center reflects that his service treatment records were fire-related.  No relevant Surgeon General's Office (SGO) extracts could be located.

A November 2006 VA treatment record reflects that the Veteran reported longstanding tinnitus, which he described as a constant and high-pitched noise in both ears.  April 2009 VA treatment records reflect diagnoses of tinnitus which was "associated with [sensorineural hearing loss] that has changed due to presbycusis with the [sensorineural hearing loss] secondary to his long time construction work."  A June 2009 VA treatment record reveals that the Veteran complained of significant tinnitus which was getting worse.  The diagnosis was tinnitus.

A November 2009 private treatment letter from G.H., M.D. notes that the Veteran had a long history of tinnitus that bothered him for many years.  Dr. G.H. indicated that the Veteran had a positive history of significant noise exposure during military service.  Dr. G.H. diagnosed tinnitus and concluded that the Veteran's "tinnitus is due to his sensorineural hearing loss probably associated with noise exposure in the military . . . ."

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  There is evidence of a current diagnosis of tinnitus.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, the Veteran's service treatment records are not available.  Nevertheless, the Veteran reported a history of inservice noise exposure, including concussion explosives, M1 rifle fire, BAR fire, .30-caliber machine gun fire, artillery fire, bunker explosions, and noise from tanks and two and a half ton troop trucks.  The Veteran also testified that he developed ringing in his ears during service after the identified noise exposure.  The Board finds that the Veteran's lay statements are credible evidence that he was exposed to loud noise while in the military, and that he experienced ringing in his ears during service.  Thus, there is evidence of inservice exposure to acoustic trauma as well as symptoms of tinnitus during service.

The Board acknowledges that an April 2009 VA treatment record opined that the Veteran's tinnitus was associated with his bilateral hearing loss, which was secondary to post-service construction work.  However, the VA physician did not indicate that the Veteran's credible reports of inservice acoustic trauma and tinnitus were considered in the opinion, or otherwise address this evidence in favor of the Veteran's claim.  In addition, the April 2009 VA physician did not provide any supporting rationale for the opinion.  Thus, the Board does not afford significant weight to the April 2009 VA physician's opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Similarly, although Dr. G.H. related the Veteran's tinnitus to his sensorineural hearing loss, which he thought was "probably associated with noise exposure in the military. . . . " Dr. G.H. also did not consider the Veteran's reports of tinnitus during service and continuously since that time.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board does not afford significant probative weight to Dr. G.H.'s opinion that the Veteran's tinnitus was due to his sensorineural hearing loss.

The Board finds the Veteran's statements with respect to the history of his tinnitus to be credible to establish continuity of symptomatology since service discharge.  As noted above, the Veteran provided testimony that he had symptoms of tinnitus during service and continuously since service discharge.  In November 2006, he reported that he had a longstanding history of tinnitus.  A November 2009 private treatment record reflects that the Veteran stated that he had a long history of tinnitus that bothered him for many years.  The Board finds the Veteran's statements regarding the continuity of his tinnitus symptoms since service discharge to be competent and credible.  See Jandreau, 492 F.3d at 1377 (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Therefore, the Board accepts the Veteran's statements as competent and credible evidence that the Veteran has had tinnitus symptomatology consistently since service discharge.  See Buchanan, 451 F.3d at 1337.

Accordingly, as there is evidence of inservice incurrence of acoustic trauma, current diagnoses of tinnitus, and continuity of symptomatology since service discharge, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.


REMAND

Initially, the Board observes that the evidence in the claims file suggests that the Veteran's original claims file could not be located, and that his current claims file is a rebuilt claims file.  Although the Veteran was notified in a March 2009 letter that the RO was processing his claim "with a temporary claim file and it may be difficult to obtain access to your permanent file during the processing of this claim," the RO never notified the Veteran that his original claims file was lost and that a new rebuilt claims file was being used.  In addition, although a rebuilt claims file was established, it does not appear that the claims file was rebuilt in accordance with VA procedures.  See M21-1MR, Part III, subpart ii, Chapter 4, Section D.  Thus, the RO must ensure that all attempts to locate and/or rebuild the original claims file in accordance with proper procedures were followed, document all actions taken in narrative form, and associate all findings and actions taken with the claims file.

I.  1151 Claim

The Veteran contends that benefits are warranted for residuals of a total hip replacement under the provisions of 38 U.S.C.A. § 1151, due to negligent treatment at the Salem VA Medical Center (VAMC).  Specifically, the Veteran alleges that the VA physician who performed the surgery did not drill the hole in his femur deep enough at the beginning, so he had to "hit it one more time to make it go deeper into the femur bone" which shattered the femur with a spiral fracture.  He also noted that, during rehabilitation at Raleigh Court Rehab, a staple was discovered in his leg which was left there during surgery and which caused leg bleeding and infection.  

The medical evidence of record shows that, in June 2008, the Veteran underwent a right total hip replacement with cerclage wires and fracture of the femur.  The preoperative diagnosis was degenerative arthritis of the right hip, and the postoperative diagnosis was degenerative arthritis of the right hip and fracture of the femur.  The operative report reflects that there was a complication during surgery, identified as a spiral fracture of the proximal to mid femur.  Accordingly, there is evidence of record that the VA surgeon who performed the Veteran's total right hip replacement caused a spiral fracture of the proximal to mid femur during surgery.  

Review of the record reflects that the Veteran's private treatment records from the Raleigh Court Rehab following his discharge from the VAMC in July 2008 are not of record.  Thus, the RO must attempt to obtain those records and associate them with the Veteran's claims file.  In addition, as the evidence of record shows that the VA surgeon who performed the June 2008 total hip replacement fractured the Veteran's femur during surgery, the Board concludes that a VA examination is needed to determine whether the VAMC's treatment of the Veteran was deficient in any manner.  38 C.F.R. §§ 3.326, 3.327 (2011).  Accordingly, after obtaining the private treatment records from Raleigh Court Rehab, the Veteran must be provided with a VA examination performed at a VAMC other than the Salem VAMC to determine whether there was any deficiency in the treatment provided by the Salem VAMC.

II.  Bilateral Hearing Loss

Review of the Veteran's claims file reflects that, although bilateral hearing loss has been diagnosed by the VA treatment records and private medical treatment records in the claims file, there is no evidence sufficient to establish that the Veteran currently has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 provides that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In that regard, the VA treatment records in the claims file do not provide the results of audiograms sufficient to determine that the Veteran has bilateral hearing loss for VA purposes.  Moreover, although the November 2009 private medical treatment records show that audiological evaluations were provided, the evaluations contain uninterpreted puretone audiometry graphs which are not in a format that is compatible with VA guidelines and therefore cannot be considered.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); cf. Kelly v. Brown, 7 Vet. App. 471, 474   (1995) (holding that the United States Court of Appeals for Veterans Claims may not interpret graphical representations of audiometric data).  

Nevertheless, as the record reflects diagnoses of bilateral hearing loss, the Board concludes that a VA examination is warranted to determine if the Veteran currently has bilateral hearing loss for VA purposes, and if so, whether that bilateral hearing loss is related to his inservice noise exposure.

Accordingly, the case is remanded for the following action:

1.  The RO must take all procedurally appropriate actions to locate and/or rebuild the Veteran's original claims file in accordance with M21-1MR, Part III, Chapter 4.  All pertinent documentation and inquiries must be associated with the claims file.  All attempts to secure the Veteran's original claims file must be documented in narrative form in the claims file by the RO, and all findings and actions taken with the claims file must be noted.  If, after making reasonable efforts to obtain the original claims file, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  For any unavailable U.S. Government records, to include the Veteran's service treatment records and service personnel records, the RO must indicate in writing that further attempts to locate or obtain such records would be futile.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his right hip disorder, to specifically include treatment by the Raleigh Court Rehabilitation facility in July 2008.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims file, to include any VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the RO must provide the Veteran with a VA examination, performed by the appropriate specialist, to determine whether the Veteran's right femur fracture which occurred during his June 2008 total hip replacement surgery was the result of any deficiencies by VA, and whether that failure resulted in additional disability.  The VA examiner must also provide an opinion as to whether the VA surgeon who performed the June 2008 surgery left a staple in the Veteran's right hip, which caused additional bleeding and infection, and whether that was the result of any deficiencies by VA.  The claims file and all of the records on Virtual VA must be made available to and reviewed by the VA examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  Thereafter, the VA examiner must provide an opinion as to whether the Veteran's right femur fracture and infection, if any, was (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or (b) was due to an event not reasonably foreseeable.  In addressing these questions, the examiner must state whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in providing the Veteran's treatment in June 2008.  The examiner must also specifically state whether the right femur fracture and/or subsequent infection was the result of any deficiency by VA.  Finally, the examiner must specifically state whether the right femur fracture and/or infection resulted in any additional disability.  All opinions provided must include an explanation of the bases for the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must provide the Veteran with a VA audiological examination to determine the existence and etiology of his current bilateral hearing loss.  The claims file and all Virtual VA records must be provided to, and reviewed by, the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a thorough review of the Veteran's claims file and Virtual VA records, to include the Veteran's statements of record, the medical evidence, and a discussion of each, the examiner must state whether the Veteran's current bilateral hearing loss is related to his noise exposure during active duty service.  The Veteran's statements are competent evidence of symptomatology in service or thereafter, to include inservice noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

8.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  Therefore, expeditious handling is required.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


